Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/8/2021 has been entered.

Election/Restrictions
Claim 1 is directed to an allowable apparatus. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16-20—directed to the process of making or using the allowable apparatus of claim 1 and previously withdrawn from consideration as a result of a restriction requirement—are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/22/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with JOHN MAKSYMONKO on 11/22/2021.
The application has been amended as follows: 

Amend claim 1 at pg. 3 line 3-4 as follows:
the chuck includes a pair of [[facing]] fixing plates connected to the window plate and a plurality of holders connected to the pair of fixing plates, wherein the pair of fixing plates face each other, and

Amend claim 2 as follows:
The supercritical drying apparatus as claimed in claim 1, wherein  the window plate covers the light source.

Amend claim 11 at pg. 5 line 18-29 as follows:
[[facing]] fixing plates connected to the window plate and a plurality of holders connected to the pair of fixing plates, wherein the pair of fixing plates face each other, and

Amend claim 14 as follows:
The supercritical drying apparatus as claimed in claim 11,  wherein the window plate covers the outer light source and the inner light source.

Amend claim 16 as follows:
A method of drying a substrate, the method comprising: 
providing the supercritical drying apparatus as claimed in claim 1,
providing a substrate into the supercritical drying apparatus; 
providing a supercritical fluid into the supercritical drying apparatus, thereby drying the substrate; 
providing radiant heat to the substrate to instantaneously heat the substrate; and separating the upper housing from the lower housing.

Allowable Subject Matter
Claims 1-4, 7-11, and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

The prior art, however, does not teach or suggest the specific combination of structures as recited in the claims, including, for example: a window plate under the light source; the chuck has a pair of fixing plates connected to the window plate and a plurality of holders connected to the pair of fixing plates, wherein the pair of fixing plates face each other; the ring-shaped groove surrounds the window plate; and an inner diameter of the groove is equal to a distance between outer sidewalls of the pair of fixing plates.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422. The examiner can normally be reached M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714